Citation Nr: 0820308	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1986 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In that decision, the RO granted 
service connection for fibromyalgia and awarded a rating of 
20 percent.

As the appeal of the veteran's claim for an initial rating in 
excess of 20 percent for fibromyalgia emanates from the 
veteran's disagreement with the initial 20 percent rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 1 19, 126 
(1999).  


FINDING OF FACT

Since the effective date of the initial grant of service 
connection, October 21, 2002, the veteran's fibromyalgia has 
been productive of symptoms that are present more than one-
third of the time, and that include widespread 
musculoskeletal pain and tender points, stiffness, fatigue, 
sleep disturbance, gastrointestinal problems, and anxiety; 
however, the veteran's symptoms have not been refractory to 
therapy.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through January 2005 and March 2006 notice 
letters, the RO notified the veteran of the legal criteria 
governing her claim and the evidence needed to support her 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate her claim and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the January 2005 and March 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2005 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
veteran was given the opportunity to respond following both 
the January 2005 and the March 2006 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  As such, in the instant case, a discussion of whether 
sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase and not an initial rating claim.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran was given VA examinations in October 
2004, February 2005, and March 2006.  Relevant treatment 
records from the Sioux Falls VA Medical Center (VAMC) in 
Sioux Falls, South Dakota, as well as private treatment 
records, have been associated with the veteran's claims file.  
The veteran has further been given the opportunity to submit 
evidence, and she and her representative have provided 
written argument in support of her claim.  Otherwise, neither 
the veteran nor her representative has identified, and the 
record does not indicate, existing records pertinent to the 
claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Fibromyalgia refers to widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel syndrome, depression, anxiety, or Raynaud's-like 
symptoms.  38 C.F.R. § 4.71a (2007).  The rating schedule 
provides for a rating of 10 percent for symptoms that require 
continuous medication for control.  A 20 percent rating is 
appropriate for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  The highest rating of 40 
percent rating is warranted for symptoms that are constant, 
or nearly so, and are refractory to therapy.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  Widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

The veteran is seeking an initial disability rating in excess 
of 20 percent for service-connected fibromyalgia.  Relevant 
medical evidence includes private physician, chiropractic, 
and physical therapy treatment records, as well as reports of 
VA medical examination from October 2004, February 2005, and 
March 2006.  The veteran, her husband, and her representative 
have also submitted written statements in support of her 
claim.

Review of the veteran's claims file reflects that the veteran 
has received ongoing treatment at a private chiropractor.  
Records from this practitioner reveal that the veteran has 
been treated on an ongoing basis for radiating pain in her 
neck, back, and legs.  Records from multiple December 2001 
appointments reflect the veteran's statements that the 
treatment was improving her pain and that she "felt great" 
after treatment, although she began to develop back and leg 
pain after a time.  Similarly, records from October 2004 and 
December 2004 reflect the veteran's reports that she felt 
much better after receiving chiropractic treatment.  
Treatment records from August 2004 also indicate that the 
veteran obtained "slight relief, but not complete relief," 
from aspirin.  A December 2004 letter from her chiropractor 
indicated that the veteran suffered from "nearly constant 
pains" and could require increased treatment, although the 
chiropractor noted that at the time the veteran was seeking 
treatment on an as-needed basis only.  

Other medical records document that the veteran sought 
ongoing treatment from January 2000 for the chronic pain, 
weakness, and fatigue associated with her fibromyalgia.  
Records from the veteran's ongoing treatment at the Sioux 
Falls VA Medical Center (VAMC) in Sioux Falls, South Dakota, 
indicate the veteran suffers from ongoing fatigue, weakness, 
and back and joint pain.  Similarly, private physical therapy 
treatment records from December 2004 through September 2005 
reflect the veteran's complain of back and hip pain radiating 
into her thighs.  December 2004 treatment notes reflect that 
although the veteran had received chiropractic treatment, 
"her pain has always been returning," at a constant level 
of 7 out of 10.  An August 2005 report of treatment 
indicates, however, that the veteran obtained relief from her 
pain with aspirin and "does report some relief from 
treatment."  Treatment notes from September 2005 physical 
therapy visits reflect that the veteran reported relief from 
the physical therapy treatment.

The veteran was also provided VA examinations in October 
2004, February 2005, and March 2006.  Report of the October 
2004 VA examination acknowledges the veteran's ongoing 
treatment for neck and back pain as well as pain in her 
shoulders, elbows, wrists, hips, and knees.  The report 
further reflects the veteran's complaint of anxiety.  The VA 
examiner also noted that the veteran also had 
gastrointestinal problems associated with the fibromyalgia 
and was unable to complete household tasks routinely due to 
the pain, which ranged from 0 to 7 out of 10.  The examiner 
further noted that the veteran's chiropractic treatment 
alleviated her symptoms, as did over-the-counter pain 
medications.  Physical examination found pain on multiple 
trigger points.  Radiological examination found normal 
cervical spine, lumbosacral spine, shoulders, hips, and 
knees.  

Report from the February 2005 VA examination documents the 
veteran's complaint of widespread pain from her neck down 
into her legs that was present constantly at a level of 5 out 
of 10, with episodic pain of up to 8 out of 10 on the pain 
scale.  The veteran also reported anxiety and 
gastrointestinal problems and stated that she was no longer 
working because she was the caretaker for her disabled 
husband.  The examiner also noted that the pain slowed the 
veteran down and prevented her from completing housework and 
gardening as much as she would like.  The examiner noted that 
the veteran stated that she had just had a physical therapy 
session and was feeling "quite good."  Physical examination 
revealed no trigger points or tender points and found that 
the veteran's muscle strength was 5/5 throughout with a full 
range of motion in the bilateral shoulders.

Report from the March 2006 VA examination records the 
veteran's complaints of muscle aches, backaches, and pain in 
her knees and wrists.  The veteran reported that the pain was 
at a 7 out of 10 at all times with some radiation.  The 
examiner noted that the veteran stated she got improvement 
with over-the-counter medications such as ibuprofen, which 
provided relief for up to 3 hours.  She also complained of 
sleep disruption, gastrointestinal problems, and anxiety.  
The examiner noted that the veteran reported taking care of 
her disabled husband, cooking meals and cleaning the house.  
She reported seeing her chiropractor when needed, which could 
be as often as twice per week when she was experiencing 
flare-ups.  Physical examination found no objective signs of 
pain but noted pain on palpation at multiple points.  The 
veteran had full ranges of motion.  The examiner concluded 
that the veteran was employable, noting that she obtained 
relief from her pain for up to 3 hours three to four times 
daily with medication and could sit for at least an hour 
before needing to move around to alleviate symptoms.

The veteran has also submitted lay statements from herself 
and her husband.  She has repeatedly stated that she is 
unable to work due to her pain and fatigue symptoms.  She 
noted in her January 2006 notice of disagreement that her 
pain would improve after physical therapy, but "within days 
the pain would elevate."  In her April 2006 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran also 
stated that her pain was "nearly constant" and that 
physical therapy relieved the symptoms only temporarily, with 
relief lasting as little as 1 to 2 days.  She also reported 
that her pain medications did not provide relief for over an 
hour or two.  Her husband reported in a February 2005 
statement that the veteran had increased her visits to the 
chiropractor and the physical therapist to alleviate her back 
pain, and had begun taking more pain medication.  

The Board concludes that the evidence weighs against the 
veteran's claim for a rating in excess of 20 percent for her 
service-connected fibromyalgia.  The Board finds particularly 
that the evidence confirms that the veteran suffers from 
widespread musculoskeletal pain and tender points, stiffness, 
fatigue, sleep disturbance, gastrointestinal problems, and 
anxiety.  The evidence also indicates that these symptoms are 
present more than one-third of the time, as the veteran has 
repeatedly stated that she experiences "nearly constant" 
pain and is in pain 75 percent of the time.  However, there 
is no evidence that the veteran's symptoms are refractory to 
therapy.  The veteran has stated on multiple occasions that 
she obtains at least partial relief with over-the-counter 
medications and has reported that her physical therapy and 
chiropractic treatment afford her significant relief, lasting 
up to several days at a time, from her pain.  The Board thus 
concludes that the record reflects that the veteran has 
benefited from treatments of her various symptoms, to include 
through physical therapy, chiropractic treatment, and 
medications.  The record thus does not demonstrate that the 
veteran's symptoms are refractory to therapy.  Such a finding 
is required for the next higher rating of 40 percent.  
Accordingly, the Board finds that the veteran's claim for an 
initial rating in excess of 20 percent must be denied.  38 
C.F.R. § 4.71a, Diagnostic Code 5025.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
fibromyalgia is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007) (cited to in the April 
2006 statement of the case).  There simply is no evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations); frequent periods 
of treatment, let alone hospitalization; or evidence that the 
veteran's fibromyalgia otherwise renders impractical the 
application of the regular schedular standards.  In reaching 
this conclusion, the Board acknowledges the veteran's claim 
that she is unable to work due to her disability but finds 
compelling the March 2006 VA examiner's finding that the 
veteran remained employable in spite of her disability.  The 
Board also looks to the veteran's statements to multiple VA 
examiners that she was not working in order to stay home and 
care for her disabled husband in concluding that the 
veteran's fibromyalgia does not warrant an extra-schedular 
rating.  Therefore, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected fibromyalgia does not warrant an 
initial rating in excess of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2007).  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 20 percent is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


